DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the submission filed January 8, 2021.  Claims 1-18 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 8, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,697,838. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are encompassed within the claims of U.S. Patent No. 9,697,838.
Claim 1 of 17/145,047
Claim 1 US Patent No. 9,697,838
An apparatus for generating a representation of a bandwidth-extended signal on the basis of an input signal representation, the apparatus comprising:
An apparatus for generating a representation of a bandwidth-extended signal on the basis of an input signal representation, the apparatus comprising:
a phase vocoder configured to acquire values of a spectral domain representation of a first patch of the bandwidth-extended signal on the basis of the input signal representation;
a phase vocoder configured to acquire values of a spectral domain representation of a first patch of the bandwidth-extended signal on the basis of the input signal representation; and
and a value copier configured to copy a set of values of the spectral domain representation of the first patch, which values are provided by the phase vocoder, to acquire a set of values of a spectral domain representation of a second patch, wherein the second patch is associated with higher frequencies than the first patch; 
a value copier configured to copy a set of values of the spectral domain representation of the first patch, which values are provided by the phase vocoder, to acquire a set of values of a spectral domain representation of a second patch, wherein the second patch is associated with higher frequencies than the first patch;
wherein the apparatus is configured to acquire the representation of the bandwidth-extended signal using the values of the spectral domain representation of the first patch and the values of the spectral domain representation of the second patch.
wherein the apparatus is configured to acquire the representation of the bandwidth-extended signal using the values of the spectral domain representation of the first patch and the values of the spectral domain representation of the second patch; and

wherein the apparatus is implemented using a hardware apparatus, or using a computer, or using a combination of a hardware apparatus and a computer.





Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,522,156. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are encompassed within the claims of U.S. Patent No. 10,522,156.
Claim 1 of 17/145,047
Claim 1 US Patent No.10,522,156
An apparatus for generating a representation of a bandwidth-extended signal on the basis of an input signal representation, the apparatus comprising:
An apparatus for generating a representation of a bandwidth-extended signal on the basis of an input signal representation, the apparatus comprising:
a phase vocoder configured to acquire values of a spectral domain representation of a first patch of the bandwidth-extended signal on the basis of the input signal representation;
a phase vocoder;
wherein a first patch of the bandwidth-extended audio signal is obtained by the phase vocoder, 
and a value copier configured to copy a set of values of the spectral domain representation of the first patch, which values are provided by the phase vocoder, to acquire a set of values of a spectral domain representation of a second patch, wherein the second patch is associated with higher frequencies than the first patch; 
a value copier;
wherein a second patch of the bandwidth-extended audio signal is obtained on the basis of the first patch using the value copier; 
wherein the phase vocoder is configured to acquire values of the spectral domain representation of the first patch such that the values of the spectral domain representation of the first patch represent a harmonically up-converted version of a fundamental frequency range of the input signal representation; and wherein the value copier is configured to acquire values of the spectral domain representation of the second patch such that the values of the spectral domain representation of the second patch represent a frequency-shifted version of the audio content of the first patch.
wherein the apparatus is configured to acquire the representation of the bandwidth-extended signal using the values of the spectral domain representation of the first patch and the values of the spectral domain representation of the second patch.
wherein the apparatus is configured to acquire the representation of the bandwidth-extended audio signal using values of a spectral domain representation of the first patch and values of a spectral domain representation of the second patch

wherein the apparatus is implemented using a hardware apparatus, or using a computer, or using a combination of a hardware apparatus and a computer.



Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,909,994. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are encompassed within the claims of U.S. Patent No. 10,909,994.
Claim 1 of 17/145,047
Claim 1 US Patent No. 10,909,994
An apparatus for generating a representation of a bandwidth-extended signal on the basis of an input signal representation, the apparatus comprising:
An apparatus for generating a representation of a bandwidth-extended signal on the basis of an input audio signal representation, the apparatus comprising:
a phase vocoder configured to acquire values of a spectral domain representation of a first patch of the bandwidth-extended signal on the basis of the input signal representation;
a phase vocoder configured to acquire values of a spectral domain representation of a first patch of the bandwidth-extended audio signal on the basis of the input audio signal representation;
and a value copier configured to copy a set of values of the spectral domain representation of the first patch, which values are provided by the phase vocoder, to acquire a set of values of a spectral domain representation of a second patch, wherein the second patch is associated with higher frequencies than the first patch; 
and a value copier configured to copy a set of values of the spectral domain representation of the first patch, which values are provided by the phase vocoder, to acquire a set of values of a spectral domain representation of a second patch, wherein the second patch is associated with higher frequencies than the first patch;
wherein the apparatus is configured to acquire the representation of the bandwidth-extended signal using the values of the spectral domain representation of the first patch and the values of the spectral domain representation of the second patch.
wherein the apparatus is configured to acquire the representation of the bandwidth-extended audio signal using the values of the spectral domain representation of the first patch and the values of the spectral domain representation of the second patch;

wherein the apparatus is implemented using a hardware apparatus, or using a computer, or using a combination of a hardware apparatus and a computer.



Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,076,433 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are encompassed within the claims of U.S. Patent No. 9,076,433.
Claim 1 of 17/145,047
Claim 1 US Patent No. 9,076,433
An apparatus for generating a representation of a bandwidth-extended signal on the basis of an input signal representation, the apparatus comprising:
An apparatus for generating a synthesis audio signal using a patching control signal, the apparatus comprising:
a phase vocoder configured to acquire values of a spectral domain representation of a first patch of the bandwidth-extended signal on the basis of the input signal representation;
a first converter for converting a time portion of an audio signal into a spectral representation; a spectral domain patch generator for performing a plurality of different spectral domain patching algorithms, wherein each patching algorithm generates a modified spectral representation comprising spectral components in an upper frequency band derived from corresponding spectral components in a core frequency band of the audio signal, and wherein the spectral domain patch generator is configured to select a first spectral domain patching algorithm from the plurality of patching algorithms for a first time portion and a second spectral domain patching algorithm from the plurality of patching algorithms for a second different time portion in accordance with the patching control signal to achieve the modified spectral representation; 
and a value copier configured to copy a set of values of the spectral domain representation of the first patch, which values are provided by the phase vocoder, to acquire a set of values of a spectral domain representation of a second patch, wherein the second patch is associated with higher frequencies than the first patch; 
a high frequency reconstruction manipulator for manipulating the modified spectral representation or a signal derived from the modified spectral representation in accordance with a spectral band replication parameter to achieve a bandwidth extended signal; and a combiner for combining the audio signal comprising spectral components in the core frequency band or a signal derived from the audio signal with the bandwidth extended signal to achieve the synthesis audio signal, wherein the spectral domain patch generator is configured for performing at least two different spectral domain patching algorithms from a group of patching algorithms in the spectral domain, the group of patching algorithms comprising a first patching algorithm comprising a harmonic transposition based on a single phase vocoder and non-harmonic copying-up spectral band replication functionalities, a second patching algorithm comprising a harmonic transposition based on a multiple phase vocoder, a third patching algorithm comprising non-harmonic copying-up spectral band replication functionalities and a fourth patching algorithm comprising a non-linear distortion, 
wherein the apparatus is configured to acquire the representation of the bandwidth-extended signal using the values of the spectral domain representation of the first patch and the values of the spectral domain representation of the second patch.
and a combiner for combining the audio signal comprising spectral components in the core frequency band or a signal derived from the audio signal with the bandwidth extended signal to achieve the synthesis audio signal,;
wherein the spectral domain patch generator is configured for performing a selected patching algorithm from the at least two different spectral domain patching algorithms, the selected patching algorithm comprising the first patching algorithm, the first patching algorithm comprising a harmonic transposition based on a single phase vocoder comprising a bandwidth extension factor of two controlling a transform from a source frequency band extracted from the core frequency band into a first target frequency band, wherein phases of the spectral components in the source frequency band are multiplied by the bandwidth extension factor such that the first target frequency band comprises frequencies ranging from the crossover frequency to twice the crossover frequency, the first patching algorithm further comprising non-harmonic copying-up spectral band replication functionalities for transforming spectral components in the first target frequency band into a second target frequency band by a first copying-up such that the second target frequency band comprises frequencies ranging from twice the crossover frequency to three times the crossover frequency and for further transforming spectral components in the second target frequency band into a third target frequency band by a second copying-up such that the third target frequency band comprises frequencies ranging from three times the crossover frequency to four times the crossover frequency comprised in the upper frequency band, the upper frequency band comprising the first, second and third target frequency band

and wherein at least one of the first converter, the spectral domain patch generator, the high frequency reconstruction manipulator and the combiner comprises a hardware implementation.



Claim Rejections - 35 USC § 101








35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a computer program for performing the method for generating a representation of a bandwidth-extended signal on the basis of an input signal representation.  A computer program does not fall within one of the four statutory categories of invention eligible for patent protection.  Accordingly, claims 17-18 fail to be directed to only statutory matter and are therefore rejected under 35 USC 101.
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1 and 13-18 recite limitations for generating a representation of a bandwidth-extended signal on the basis of an input signal representation with features of a phase vocoder configured to acquire values of a spectral domain representation of a first patch of the bandwidth-extended signal on the basis of the input signal representation; and a value copier configured to copy a set of values of the spectral domain representation of the first patch, which values are provided by the phase vocoder, to acquire a set of values of a spectral domain representation of a second patch, wherein the second patch is associated with higher frequencies than the first patch; wherein the apparatus is configured to acquire the representation of the bandwidth-extended signal using the values of the spectral domain representation of the first patch and the values of the spectral domain representation of the second patch.   The features for phase vocoder….acquiring values can be achieved by a human performing mathematical calculations via mental processes or using pen and paper.  The limitations for a value copier..copying values can be achieved by a human performing mathematical calculations via mental processes or using pen and paper for organizing and manipulating data.  The limitations for obtaining or acquiring the first or second patch of the bandwidth-extended signal using the vocoder or copier can be achieved by a human performing mathematical calculations via mental processes or using pen and paper.  The recited limitations are directed a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic apparatus, computer program and computer.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic computer or apparatus, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the recited generic apparatus, computer program and computer amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, the elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.  The claims are not patent eligible.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as indicated with respect to integration of the abstract idea into a practical application, the additional elements of the generic apparatus, computer program and computer to perform the various steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
Dependent claims 2-12 do not integrate the judicial exception into a practical application and do not include additional elements that are sufficient to amount to significantly more than the abstract idea.
Dependent claim 2 recites limitations for organizing and manipulating phase and magnitude data from select frequency subranges of the first and second patch, which are mental processing steps for organizing and manipulating data that can be achieved by a human performing mathematical calculations using pen and paper.  The limitations of claim 2 do not integrate the judicial exception into a practical application and do not include additional elements that are sufficient to amount to significantly more than the abstract idea.  
Dependent claim 3 recites limitations for copying values based on the first and second patch, which are mental processing steps for organizing and manipulating data that can be achieved by a human performing mathematical calculations using pen and paper.  The limitations of claim 3 do not integrate the judicial exception into a practical application and do not include additional elements that are sufficient to amount to significantly more than the abstract idea.
Claim 4 recites limitations for acquiring values of the spectral domain representation of the first and second patch which are mental processing steps for organizing and manipulating data that can be achieved by a human performing mathematical calculations using pen and paper.  The limitations of claim 4 do not integrate the judicial exception into a practical application and do not include additional elements that are sufficient to amount to significantly more than the abstract idea.
Dependent claim 5 recites limitations for receiving an audio input signal, downsampling, windowing downsampled data, converting/transforming the windowed data, computing magnitude and phase values, copying and scaling phase values, copying frequency bin values, converting the bandwidth extension signal to the time domain and synthesizing the time domain representation, which are mental processing steps for organizing and manipulating data that can be achieved by a human performing mathematical calculations using pen and paper.  The limitations of claim 5 do not integrate the judicial exception into a practical application and do not include additional elements that are sufficient to amount to significantly more than the abstract idea.
Dependent claim 6 recites limitations for providing values of a spectral domain representation of an input signal, by providing a time domain representation of the bandwidth extended signal using first and second patch spectral domain values, which are mental processing steps for organizing and manipulating data that can be achieved by a human performing mathematical calculations using pen and paper.  The limitations of claim 6 do not integrate the judicial exception into a practical application and do not include additional elements that are sufficient to amount to significantly more than the abstract idea.
Dependent claim 7 recites limitations for an analysis window and a synthesis window, which are mental processing steps for organizing and manipulating data that can be achieved by a human performing mathematical calculations using pen and paper.  The limitations of claim 7 do not do not integrate the judicial exception into a practical application and do not include additional elements that are sufficient to amount to significantly more than the abstract idea.
Dependent claim 8 recites limitations for processing temporally overlapping time-shifted portions of the time domain input signal, which are mental processing steps for organizing and manipulating data that can be achieved by a human performing mathematical calculations using pen and paper.  The limitations of claim 8 do not integrate the judicial exception into a practical application and do not include additional elements that are sufficient to amount to significantly more than the abstract idea..  
Dependent claim 9 provides limitations for indicating the presence of transient information, providing representations of the bandwidth-extended signal based on non-transient and transient portions of the input signal representation, and processing a spectral-domain representation of the signal, which are mental processing steps for organizing and manipulating data that can be achieved by a human performing mathematical calculations using pen and paper.  The limitations of claim 9 do not integrate the judicial exception into a practical application and do not include additional elements that are sufficient to amount to significantly more than the abstract idea..  
Dependent claim 10 provides for zero-padding a transient portion of the input signal, providing a first and second number of spectral domain values associated with a non-transient and extended transient portion of signal, which are mental processing steps for organizing and manipulating data that can be achieved by a human performing mathematical calculations using pen and paper.  The limitations of claim 10 do not integrate the judicial exception into a practical application and do not include additional elements that are sufficient to amount to significantly more than the abstract idea.
Dependent claim 11 provides for zero-stripping for removing zero values from the signal, which are mental processing steps for organizing and manipulating data that can be achieved by a human performing mathematical calculations using pen and paper.   The limitations of claim 11 do not integrate the judicial exception into a practical application and do not include additional elements that are sufficient to amount to significantly more than the abstract idea.
Dependent claim 12 provides for downsampling the time-domain representation of the input signal, which are mental processing steps for organizing and manipulating data that can be achieved by a human performing mathematical calculations using pen and paper.  The limitations of claim 12 do not integrate the judicial exception into a practical application and do not include additional elements that are sufficient to amount to significantly more than the abstract idea.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598. The examiner can normally be reached M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659